Exhibit 10.134

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into by and between Cano Petroleum Inc., a Delaware corporation with its
principal executive offices in Irving, Texas (the “Company”), and Michael J.
Ricketts, an individual currently residing in Tarrant County, Texas
(“Employee”), as of the 11th day of February, 2011 (the “Effective Date”).  The
Company and Employee may sometimes be referred to herein individually as “Party”
and collectively as “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated as of July 1, 2006;

 

WHEREAS, the Employment Agreement and all prior and amended versions of same
shall be referred to as the “Original Agreement”; and

 

WHEREAS, the Company and Employee now desire to amend and restate the terms of
the Original Agreement in its entirety as provided herein.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, the Company and Employee do
hereby agree to amend and restate the Original Agreement as follows:

 

Terms and Conditions

 

1.             Employment.  The Company hereby agrees to continue to employ
Employee in the capacity of Sr. Vice President and Chief Financial Officer, and
Employee hereby agrees to continue such employment by the Company, upon the
terms and conditions stated in this Agreement.

 

2.             Term.  The employment of Employee by the Company shall commence
on the Effective Date and expire at the close of business on December 31, 2012
(the “Term”) unless earlier terminated in accordance with Section 10. For the
purposes of this Agreement, the Term shall also be called the “Employment
Period.”  In the event that Employee remains in the employ of the Company after
December 31, 2012 without the Parties having entered into a new employment
agreement or extending this Agreement in writing, then (i) the terms of this
Agreement shall not be applicable, (ii) Employee shall be an employee-at-will
subject to the benefits, programs, and policies of the Company then in effect,
and (iii) either Party may terminate the employment relationship at any time
with or without cause.

 

3.             Duties.  Employee shall perform such services and duties as may
be assigned to him from time to time by the Chief Executive Officer and/or Board
of Directors of the Company.  Employee shall devote his full working time,
efforts and energies to the performance of his

 

1

--------------------------------------------------------------------------------


 

duties hereunder, which shall include managing the business development affairs
of the Company.

 

4.             Compensation.

 

(a)           Salary:  The Company shall pay Employee for his services, a base
salary, on an annualized basis, of $200,000.00 (Two Hundred Thousand Dollars)
per annum for the period from the Effective Date, which salary shall be payable
by the Company in substantially equal installments on the Company’s normal
payroll dates.  All applicable taxes on the base salary will be withheld in
accordance with applicable federal, state and local taxation guidelines.

 

(b)           Bonus: In addition to the base salary described in
Section 4(a) above, Employee shall be eligible for periodic cash bonuses in an
amount up to 100% of the then base salary and/or stock bonuses at the
recommendation of the Chief Executive Officer and the approval of the Board of
Directors of the Company.  In order to be eligible to receive any such bonus,
Employee must be employed on the date such bonus is paid by the Company.

 

(c)           Raises:  Employee may receive periodic increases in the base
salary at the recommendation of the Chief Executive Officer and the approval
Board of Directors of the Company, which increased base salary shall become the
base salary for purposes of this Agreement.

 

5.             Vacations and Days Off.  Employee shall be entitled to a
reasonable paid vacation of not less than twenty (20) days each calendar year
during the Employment Period (prorated for calendar year 2011), exclusive of
holidays and weekends, which vacation shall be taken by Employee in accordance
with the business requirements of the Company at the time and its vacation
plans, policies and practices as applied to other officers of the Company then
in effect relative to this subject.  Employee shall also be entitled to up to
five (5) paid days off each calendar year for paternity leave and up to three
(3) paid days off to attend the funeral of any member of Employee’s immediate
family.

 

6.             Employment Facilities.  During the Employment Period, the Company
shall provide, at its expense, appropriate and adequate office space, furniture,
communications, stenographic and word-processing equipment, supplies and such
other facilities and services as shall be suitable to Employee’s position or
necessary for Employee to perform his assigned tasks, duties and
responsibilities under this Agreement.

 

7.             Expenses and Services.  During the Employment Period, Employee
shall be entitled to receive prompt reimbursement for all pre-approved,
reasonable expenses incurred by Employee by reason of his employment, including
travel and living expenses while away from home at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company
and in effect when the expenses are incurred.

 

2

--------------------------------------------------------------------------------


 

8.             Rights under Certain Plans.  During the Employment Period,
Employee shall be entitled to participate in any employee stock ownership plans,
401(k) plans, health and dental insurance and other employee benefit plans and
programs maintained by the Company applicable to other employees on the same
basis as other employees of the Company and pursuant to the terms of such plans.

 

9.                                       Confidential Information and
Non-Competition Agreement.

 

(a)           Employee and the Company agree that, upon executing this
Agreement, the Company promises to provide, and will provide, Employee with its
previously undisclosed confidential information, including, without limitation,
customer information, trade secrets, lists of suppliers and costs, information
concerning the business and operations of the Company and its Affiliates and
other proprietary data or information, that is valuable, special and a unique
asset of the Company and its Affiliates (hereafter “Confidential Information”). 
Confidential Information shall also include all information described in the
previous sentence provided to employee before the Effective Date. Employee
agrees not to disclose Confidential Information, except as may be necessary in
the performance of his duties, to any Person, nor use such Confidential
Information, except as may be necessary in the performance of his duties, either
(i) during his employment by the Company; (ii) following Employee’s termination
from employment, and; (iii) following expiration of this Agreement without
renewal or replacement, unless Employee has received the prior written consent
of the Company to disclose or use Confidential Information.  Upon termination of
Employee’s employment for any reason or upon a request, at any time, by the
Company, Employee shall promptly deliver to the Company all Confidential
Information, including without limitation all drawings, manuals, letters,
notebooks, customer lists, documents, records, equipment, files, computer disks
or tapes, reports or any other materials relating to the Company’s business (and
all copies) which are in Employee’s possession or under Employee’s control.

 

(b)           To protect the Company’s Confidential Information, and in the
event of Employee’s termination of employment for any reason whatsoever, whether
by Employee or the Company, it is necessary to continue from the Original
Agreement the following restrictive covenant, which is ancillary to the
enforceable promises and agreements between the Company and Employee in
Section 9(a) of this Agreement.  Without the prior written consent of the
Company, signed by the Chief Executive Officer of the Company, Employee shall
not, directly or indirectly, during his employment with the Company and for a
period of one (1) year following the termination of employment:

 

(i)            Engage in or perform services for a Competing Business.  For
purposes of this Agreement, a “Competing Business” is one that provides the same
or substantially similar products and services as those provided by the Company
during Employee’s employment, including, without limitation, primary, secondary
and enhanced oil recovery techniques.  Employee agrees and understands that the
Company’s business is international in scope and its products

 

3

--------------------------------------------------------------------------------


 

are marketed throughout the United States.  The geographic area for purposes of
this restriction is the area within the entire State of Texas.

 

(ii)           Solicit business from, attempt to do business with, or do
business with any client or prospective client of the Company with whom the
Company transacted business or solicited within the preceding 12 months, and
which either: (1) Employee contacted, called on, serviced, did business with or
had significant contact with during Employee’s employment at the Company or that
Employee attempted to contact, call on, service, or do business with during the
his employment with the Company; or (2) Employee became acquainted with as a
result of his employment at the Company.  This restriction applies only to
business that is in the scope of services or products provided by the Company.

 

(iii)          Solicit, induce or attempt to solicit or induce, on behalf of
himself or any other person or entity, any employee or independent contractor of
the Company to terminate their employment or relationship with the Company
and/or accept employment elsewhere.

 

(iv)          Solicit, induce or attempt to solicit or induce, any client or
prospective client of the Company to cease or curtail their business
relationship with the Company.

 

10.           Early Termination. Employee’s employment hereunder and this
Agreement may be terminated without any breach of this Agreement only under the
following circumstances:

 

(a)           Employee’s employment hereunder will terminate upon his death;

 

(b)           If, as a result of Employee’s incapacity due to physical or mental
illness, Employee shall have been absent from his duties or unable to perform
his full duties hereunder with or without reasonable accommodation as required
by applicable law for a total of 90 days during any 12 month period (“Disability
Period”), and within 15 days after written notice of termination is given (which
may occur before or after the end of such 90 day period), shall not have
returned to the performance of his full duties hereunder on a full-time basis,
the Company may terminate Employee’s employment hereunder. The determination of
Employee’s incapacity  due to physical or mental illness shall be made by
Employee’s attending physician unless the Company disagrees with such
determination, in which case Employee’s incapacity shall be determined by a
majority of three physicians qualified to practice medicine in the State of the
Texas, one to be selected by each of Employee (or his authorized representative)
and the Company and the third to be selected by such two designated physicians.

 

(c)           The Company may terminate Employee’s employment hereunder for
Cause.  For purposes of this Agreement, the Company shall have “Cause” to
terminate Employee’s employment hereunder upon (i) Employee’s financial
dishonesty, including, without limitation, misappropriation of funds or
property, or any attempt by Employee to secure any personal profit related to
the business or business opportunities of the

 

4

--------------------------------------------------------------------------------


 

Company without the informed, written approval of the Company; (ii) Employee’s
willful refusal for at least ten (10) days to comply with reasonable directives
of the Company after receipt by Employee of prior written notice from the
Company specifying such noncompliance; (iii) gross negligence or reckless or
willful misconduct in the performance of Employee’s duties; (iv) the failure to
perform, or continuing neglect in the performance of, duties assigned to
Employee for at least ten (10) days after receipt by Employee from the Company
of prior written notice of such failure or neglect; (v) misconduct which has a
materially adverse effect upon the Company’s business or reputation;
(vi) Employee’s use of illicit or illegal drugs; (vii) Employee’s abuse of
alcohol or prescription medication; (viii) the conviction of, or plea of nolo
contendre to, any felony or a misdemeanor involving moral turpitude or fraud;
(ix) continuing the material breach of any provision of this Agreement for at
least ten (10) days after receipt by Employee from the Company of prior written
notice of such breach; (x) the violation of the Company’s policies including,
without limitation, the Company’s policies on equal employment opportunity and
prohibition of unlawful harassment, discrimination or retaliation; (xi) a
violation of Section 9 of this Agreement; or (xii) the devotion by Employee of
working time, efforts, assistance, service, or energies to any person or entity
other than the Company, including, without limitation, any former employee of
the Company or any person or entity affiliated with any such former employee.

 

(d)           The Employee may terminate his employment hereunder for Good
Reason.  For purposes of this Agreement, “Good Reason” shall exist in the event
any of the following actions are taken without Employee’s consent:  (1) a
material diminution in Employee’s duties, responsibilities, or authorities in
any way that is materially inconsistent with Employee’s position with the
Company under this Agreement; (2) an assignment to Employee of a title, office,
or status that is materially inconsistent with Employee’s position in the
Company (unless in the nature of a promotion); or (3) the material relocation of
Employee, without Employee’s consent, to a primary work location more than 100
miles away from the Company’s corporate headquarters in Irving, Texas.  To
exercise his right to terminate for Good Reason, Employee must provide written
notice to the Company of his belief that Good Reason exists within 90 days of
the initial existence of the condition(s) giving rise to Good Reason, and that
notice shall describe the condition(s) believed to constitute Good Reason.  The
Company shall have 30 days to remedy the Good Reason condition(s).  If not
remedied within that 30-day period, Employee may terminate this Agreement;
provided, however, that such termination must occur no later than 180 days after
the date of the initial existence of the condition(s) giving rise to the Good
Reason; otherwise, Employee is deemed to have accepted the condition(s), or the
Company’s correction of such condition(s), that may have given rise to the
existence of Good Reason.

 

(e)           Any termination of Employee’s employment by the Company or by
Employee (other than termination pursuant to subsection (a) above) shall be
communicated by written Notice of Termination to the other Party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in

 

5

--------------------------------------------------------------------------------


 

reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

 

(f)            “Date of Termination” shall mean (i) if Employee’s employment is
terminated by his death, the date of his death; (ii) if Employee’s employment is
terminated pursuant to subsection (b) above, 15 days after Notice of Termination
is given (provided that Employee shall not have returned to the performance of
his duties on a full-time basis during such 15 days period); (iii) if Employee’s
employment is terminated at the expiration of the Term, the last day of the
Term; and (iv) if Employee’s employment is terminated for any other reason, the
date the Notice of Termination is given.

 

11.           Compensation upon Termination or During Disability.  Upon
termination of Employee’s employment pursuant to the terms of this Agreement or
during any period of Employee’s physical or mental disability, Employee shall be
paid as follows:

 

(a)           If Employee’s employment is terminated as a result of his physical
or mental illness, the Employee shall continue to receive his annual base salary
at the rate then in effect during any Disability Period provided, however, that
such payments shall not continue beyond the earlier of (i) the end of the Term,
or (ii) the Date of Termination of this Agreement by the Company pursuant to
Section 10(f)(ii), provided that payments so made to Employee shall be reduced
by the sum of the amounts, if any, payable to Employee under any disability
benefit plans of the Company and which were not previously applied to reduce any
such payment.  In addition, the Company shall reimburse Employee for any
theretofore unreimbursed expenses which were incurred prior to the commencement
of the Disability Period and the Company shall have no further obligations to
Employee under this Agreement if his employment is terminated pursuant to
Section 10(b).

 

(b)           If Employee’s employment is terminated by his death, the Company
shall pay to Employee’s designated beneficiaries, or if he leaves no designated
beneficiaries, to his estate, his annual base salary through the date of
Employee’s death at the rate then in effect and any theretofore unreimbursed
expenses and the Company shall have no further obligations to Employee under
this Agreement.

 

(c)           If Employee’s employment shall be terminated for Cause by the
Company, the Company shall pay Employee his annual base salary (but not the
compensation described in Section 4(b)) through the Date of Termination at the
rate in effect at the time Notice of Termination is given and the Company shall
have no further obligations to Employee under this Agreement.

 

(d)           If (i) the Company shall terminate Employee’s employment other
than pursuant to Section 10(a), 10(b) or 10(c) hereof or (ii) Employee shall
terminate his employment for Good Reason pursuant to Section 10(d), then the
Company shall have no further obligations to Employee under this Agreement,
except, in addition to reimbursement of  Employee for any theretofore
unreimbursed expenses, the Company

 

6

--------------------------------------------------------------------------------


 

shall pay Employee, with no offset, severance (the “Severance”) in an amount
equal to the greater of (a) Employee’s annual base salary at the rate in effect
at the time Notice of Termination is given for the unexpired Term of this
Agreement and payment for any accrued, but unused vacation days hereunder; or
(b) six (6) months of Employee’s annual base salary at the rate in effect at the
time Notice of Termination is given and payment for any accrued, but untaken
vacation days hereunder.  Such Severance shall be made in a single lump sum on
the tenth (10th) day following Employee’s “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”)
and be subject to applicable taxes and withholdings.

 

(e)           If Employee shall terminate his employment other than for Good
Reason, the Company shall pay Employee, in addition to reimbursement of any
theretofore unreimbursed expenses, his full salary through the Date of
Termination at the rate in effect on the date that Notice of Termination is
received by the Company, plus payment for any accrued, but untaken vacation days
hereunder and the Company shall have no further obligation to Employee under
this Agreement.

 

12.           Change in Control Severance Benefit.  If a Change in Control (as
defined below) occurs during the Term, the Company (i) shall pay to Employee, in
a single lump sum on the tenth (10th) day following Employee’s Separation from
Service for any reason, three times Employee’s annual salary in effect as of the
effective date of the Change in Control and three times the sum of prior year
bonuses paid to Employee and (ii) shall reimburse Employee on an after-tax and
monthly basis for the difference between the amount Employee pays to provide
health and dental insurance coverage for himself, his spouse, and his dependents
versus the amount active employees of the Company pay for the same or similar
coverage under the Company’s group health and dental insurance plans, for a
period of three years after Employee’s Separation from Service; provided,
however, that any such reimbursement shall not exceed $1,000 per month.  Subject
to Section 19 below, all payments and reimbursements made pursuant to this
Section 12 shall be subject to applicable taxes and withholdings.

 

A “Change in Control” shall mean:

 

(a) any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s common stock immediately prior to
such transaction have the same proportionate ownership of common stock of the
surviving corporation immediately after such transaction; (b) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company; (c) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; (d) the cessation of control (by virtue of their not constituting a
majority of directors) of the Board by the individuals (the “Continuing
Directors”) who (x) at the Effective Date were directors or (y) become directors
after the Effective Date and whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who were directors at the Effective Date or whose

 

7

--------------------------------------------------------------------------------


 

election or nomination for election was previously so approved; (e) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the Securities Exchange Act of 1934) who
beneficially owned less than 50% of the voting power of the Company’s
outstanding voting securities on the Effective Date; provided, however, that
notwithstanding the foregoing, an acquisition shall not constitute a Change in
Control hereunder if the acquirer is (x) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (y) a subsidiary of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company or (z) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (f) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7.

 

Anything in this Section 12 to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution made, or benefit provided,
by the Company to or for the benefit of Employee (whether paid or payable or
distributed or distributable or provided pursuant to the terms hereof or
otherwise) would constitute a “parachute payment” as defined in Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), then the lump sum
payment payable pursuant to this Section 12 shall be reduced so that the
aggregate present value of all payments in the nature of compensation to (or for
the benefit of) Employee which are contingent on a change of control (as defined
in Code Section 280G(b)(2)(A)) is One Dollar ($1.00) less than the amount which
Employee could receive without being considered to have received any parachute
payment (the amount of this reduction in the lump sum severance payment is
referred to herein as the “Excess Amount”).  The determination of the amount of
any reduction required by this Section 12 shall be made by the Company’s
independent accounting firm, and such determination shall be conclusive and
binding on the parties hereto.

 

13.           Conditions on Obligation to Pay Severance and/or Change in Control
Severance Benefit.  Notwithstanding any other provision in this Agreement, the
Company’s obligation to provide Employee with the Severance and/or the Change in
Control Severance Benefit is subject to the conditions in this Section 13. 
First, Employee shall comply with all applicable covenants under Section 9.  The
Company shall have the right to cease payment of any Severance and/or Change in
Control Severance Benefit, as well as to seek restitution of any Severance
and/or Change in Control Severance Benefit already paid, if such covenants have
been breached by Employee but all other provisions of this Agreement shall
remain in full force and effect.  Second, within 55 days after the Date of
Termination, Employee shall execute, deliver to the Company, and not revoke as
permitted by applicable law a General Release Agreement in a form reasonably
acceptable to the Company that fully and finally releases and waives any and all
claims, demands, actions, and suits whatsoever which he has or may have against
the Company and its Affiliates, whether under this Agreement or otherwise, that
arose before the General Release Agreement was executed.

 

14.           Defined Terms.  For purposes of this Agreement, the terms set
forth in this Agreement shall have the following meanings:

 

8

--------------------------------------------------------------------------------


 

(a)           “Affiliate” shall mean any individual, corporation, unincorporated
organization, trust or other form of entity controlling, controlled by or under
common control with the Company.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such individual, corporation,
unincorporated organization, trust or other form of entity, whether through the
ownership of voting securities or otherwise.

 

(b)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint-stock company, a trust, an incorporated organization or
a government or political subdivision thereof.

 

15.           Waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.  No waiver shall be binding unless
executed in writing by the Party making the waiver.

 

16.           Limitation of Rights.  Nothing in this Agreement, except as
specifically stated herein, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the Parties and their
respective permitted successors and assigns and other legal representatives, nor
is anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any Party to this Agreement.

 

17.           Notices.  During the Employment Period of this Agreement Employee
shall give the Company immediate notice of any change of address.  All notices
given in connection with this Agreement shall be in writing and shall be
delivered either by personal delivery, by telecopy or similar facsimile means,
by certified or registered mail (postage prepaid and return receipt requested),
or by express courier or delivery service, addressed to the applicable Party
hereto at the following address:

 

If to the Company:

 

Cano Petroleum, Inc.

6500 N. Belt Line Road

Suite 200

Irving, Texas 75063

Attention: James R. Lattimer, III

Telecopy No.: 214-687-0030

 

If to Employee:

 

Michael J. Ricketts

 

9

--------------------------------------------------------------------------------


 

554 Bear Ridge

Keller, Texas 76248

Telephone:  817-431-9763

 

or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

 

18.           Inconsistent Obligations. Employee represents and warrants that he
is not subject to any undisclosed obligations inconsistent with those of this
Agreement and expressly warrants that he is not subject to a non-competition
agreement with any third-party that is inconsistent with the obligations set
forth herein.

 

19.           Code Section 409A; Delay of Payments.

 

(a)           Notwithstanding anything to the contrary contained herein, this
Agreement is intended to satisfy the requirements of Code Section 409A and the
Treasury Regulations and other guidance thereunder.  Accordingly, all provisions
herein, or incorporated by reference, shall be construed and interpreted to
satisfy the requirements of Code Section 409A.  Further, for purposes of Code
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation.  Any reimbursement or in-kind benefit
provided under this Agreement which constitutes a “deferral of compensation”
within the meaning of Treasury Regulation Section 1.409A-1(b) shall be made or
provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(b)           Notwithstanding anything to the contrary in this Agreement, (i) if
upon the date of Employee’s Separation from Service with the Company, Employee
is a “specified employee” within the meaning of Code Section 409A, and the
deferral of any amounts otherwise payable under this Agreement as a result of
Employee’s Separation from Service is necessary in order to prevent any
accelerated or additional tax to Employee under Code Section 409A, then the
Company will defer the payment of any such amounts hereunder until the date that
is six (6) months and one day following the date of Employee’s Separation from
Service with the Company at which time any such delayed amounts will be paid to
Employee in a single lump sum, with interest from the date

 

10

--------------------------------------------------------------------------------


 

otherwise payable at the prime rate as published in The Wall Street Journal on
the date of Employee’s Separation from Service with the Company, and (ii) if any
other payments of money or other benefits due to Employee hereunder could cause
the application of an accelerated or additional tax under Code Section 409A,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Code Section 409A.

 

20.           Entirety and Amendments. This instrument and the instruments
referred to herein embody the entire agreement between the Parties, supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof (including without limitation, the Original Agreement), and may be
amended only by an instrument in writing executed by all Parties, and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof.

 

21.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties hereto and any successors in interest to the
Company, but neither this Agreement nor any rights hereunder may be assigned by
Employee or by the Company, except that the Company may assign this Agreement to
an Affiliate or successor in interest.

 

22.           Governing Law and Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely in Texas, exclusive
of any provisions of Texas law which would apply the law of another
jurisdiction.  The obligations and undertakings of each of the Parties to this
Agreement shall be performable in Dallas County, Texas, and each Party agrees
that if any action at law or in equity is necessary by the Company or Employee
to enforce or interpret the terms of this Agreement, venue shall be in Dallas
County, Texas.

 

23.           Cumulative Remedies.  No remedy herein conferred upon any Party is
intended to be exclusive of any other benefits or remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other benefits
or remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.  No single or partial exercise by any Party of any right,
power or remedy hereunder shall preclude any other or further exercise thereof.

 

24.           Multiple Counterparts. This Agreement may be executed and
delivered by facsimile and in a number of identical counterparts, each of which
constitute collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one counterpart. 
This Agreement may be executed and delivered via facsimile.

 

25.           Descriptive Headings.  The headings, captions and arrangements
used in this Agreement are for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Agreement, nor affect the meanings
hereof.

 

26.           Severability.  The parties intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law.  Accordingly, if any
provision of this Agreement is held

 

11

--------------------------------------------------------------------------------


 

illegal, invalid, or unenforceable under present or future law, such provision
shall be fully severable, this Agreement shall be construed and enforced as if
such illegal, invalid, or unenforceable provision were never a part hereof, and
the remaining provisions of this Agreement shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance.

 

12

--------------------------------------------------------------------------------


 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Agreement effective as of the Effective
Date.

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

/s/ James R. Latimer, III

 

 

James R. Latimer, III

 

 

Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

 

/s/ Michael J. Ricketts

 

 

Michael J. Ricketts

 

13

--------------------------------------------------------------------------------